United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EDWARDS AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0921
Issued: July 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 23, 2015 appellant filed a timely appeal from a February 25, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on December 9, 2014.
FACTUAL HISTORY
On December 10, 2014 appellant, then a 60-year-old electronic integrated systems
mechanic, filed a traumatic injury claim (Form CA-1) alleging that on December 9, 2014 he

1

5 U.S.C. § 8101 et seq.

injured his left ankle and knee when he slipped on a piece of paper while climbing on an aircraft.
He stopped work on December 9, 2014.
In support of his claim, appellant submitted a December 10, 2014 medical note from
Dr. Michael Guthrie, a Board-certified internist. The medical note indicated that appellant was
under Dr. Guthrie’s care and could return to work on December 17, 2014.
In a January 2, 2015 letter, OWCP informed appellant that the medical evidence of record
was insufficient to support his claim. It advised him to provide a physician’s opinion supported
by a medical explanation as to how employment activities caused the claimed condition.
Appellant was afforded 30 days to submit additional evidence. No further medical evidence was
received.
In a February 25, 2015 decision, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that he sustained an injury causally related to the
employment incident.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

2

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
The evidence supports that appellant slipped on a piece of paper while climbing on an
aircraft on December 9, 2014. The issue is whether the medical evidence establishes that
appellant’s claimed condition resulted from the accepted employment incident. The Board finds
that appellant did not establish a causal relationship between the diagnosed condition and the
employment incident.
The only medical evidence received by OWCP was a December 10, 2014 note from
Dr. Guthrie, to the effect that appellant was under medical care and could not return to work until
December 17, 2014. Dr. Guthrie did not provide a history of injury, a diagnosis, or any opinion
regarding the cause of appellant’s injury. The Board has held that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.7 Accordingly, Dr. Guthrie’s report is insufficient to
establish fact of injury. OWCP informed appellant of the deficiencies in the evidence in a
January 2, 2015 letter. Appellant did not submit any additional medical evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on December 9, 2014.

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

J.F., Docket No. 09-1061 (issued November 17, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

